Citation Nr: 0941174	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-03 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for aid and attendance and/or housebound status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran 
is in need of regular aid and attendance, is housebound, or 
has a permanent disability rated at 100 percent disabling.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the Veteran's need for regular aid and attendance and/or 
housebound status have not been met.  38 U.S.C.A. §§ 1521, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 
3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for special monthly 
pension benefits, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to the initial adjudication of the Veteran's claim, a 
February 2005 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the 
February 2005 letter did not notify the Veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the Veteran because the preponderance of the 
evidence is against his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), 
rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - 
(2009).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records, which consists only of his April 
1955 separation examination, his VA treatment records, his 
Social Security Administration (SSA) records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with a VA examination in May 2005 with regard to his claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  Although the May 
2005 VA examination is now over 4 years old, the Veteran has 
not alleged or provided any medical evidence indicating that 
his nonservice-connected disabilities have significantly 
increased in severity since the May 2005 examination, or that 
he has become housebound or required aid and attendance since 
that time.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); see also VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination, but a new examination is 
not warranted based solely on the passage of time).  
Moreover, the Veteran has not alleged that the May 2005 VA 
examination was inadequate.  The Board finds that the May 
2005 VA examination was more than adequate, as it provided 
findings sufficient to determine whether the Veteran is 
entitled to special monthly pension benefits based on the 
need for regular aid and attendance and/or housebound status.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Veteran contends that he is entitled to special monthly 
pension benefits.  In his December 2004 claim form, the 
Veteran alleged that he was entitled to special monthly 
pension benefits due to "breathing problems from getting 
older" and "other disability[ies]."  In a January 2007 
substantive appeal and in a July 2008 statement, the Veteran 
noted that he had triple bypass surgery in 2004, that he was 
hospitalized 4 times since that surgery, and that he had to 
take medication every day. 

Special monthly pension benefits are payable when the Veteran 
is in need of regular aid and attendance or when the Veteran 
has a permanent disability rated at 100 percent and has 
either an additional disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound.  
38 U.S.C.A. § 1521(d)(1), (e); 38 C.F.R. § 3.351(a)-(d).

Being permanently housebound means the Veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.351(d).  The 
need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  Requiring the 
regular aid and attendance of another person occurs when the 
Veteran is blind or nearly blind, is a patient in a nursing 
home because of mental or physical incapacity, or establishes 
a factual need for aid and attendance.  38 C.F.R. § 3.351(c).  
A factual need for aid and attendance must be based on actual 
requirements of personal assistance from others.  38 C.F.R. § 
3.352(a).  The evidence need only establish that the Veteran 
is so helpless as to need regular, rather than constant, aid 
and attendance.  Consideration is given to such conditions 
as: inability of the Veteran to dress or undress himself or 
to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the Veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the Veteran 
from the hazards or dangers inherent in his daily 
environment.  Bedridden is that condition which, through its 
essential character, actually requires that the Veteran 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above exist and the particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  38 
C.F.R. § 3.352(a).

An April 1997 rating decision granted nonservice-connected 
pension based on the Veteran's degenerative disc disease and 
degenerative joint disease of the cervical spine, which was 
rated as 20 percent disabling; lumbosacral strain, rated as 
10 percent disabling; essential arterial hypertension, rated 
as 10 percent disabling; headaches and dizziness, rated as 10 
percent disabling; irritable bowel syndrome and 
diverticulosis, rated as 10 percent disabling; and residuals 
of a laparotomy and appendectomy, rated as noncompensable.  A 
June 2005 rating decision reflects that the Veteran's 
nonservice-connected pension is also based on atherosclerotic 
heart disease with atrial arrhythmia, rated as 60 percent 
disabling.  The Veteran has no service-connected 
disabilities.  

An April 1991 VA examination reveals diagnoses of dizziness 
and lightheadedness, most likely related to orthostasis, and 
evidence of lumbar and cervical stenosis and spondylosis.  A 
May 1993 VA examination reveals that the Veteran was 
unemployed since 1983, and that he was receiving SSA benefits 
and "general assistance."  Examination of the Veteran's 
eyes was normal.  The diagnoses were elevated blood pressure, 
history of diverticulitis, and neck pain, rule out arthritis.

During a June 1991 SSA examination, the Veteran reported low 
back pain, but that he could walk approximately two blocks 
and could climb one flight of stairs.  He also stated that he 
had an appendectomy in 1963.  Examination of the Veteran's 
eyes was normal.  The diagnoses were lumbosacral strain with 
possible degenerative arthritis, irritable bowel syndrome, 
hypertension, and nervousness and depression with alcohol 
dependency.

In December 1996, the Veteran underwent numerous VA 
examinations, including examinations for mental disorders, 
neurological disorders, the spine, the intestines and 
digestive system, hypertension, and the heart.  The 
examination reports reflect diagnoses of adjustment reaction 
with anxious mood but no major psychotic disorder, low back 
strain, nonspecific complaints of flatulence and history of 
bright red blood in the stool, hypertension, and atypical 
chest pain.  During the mental disorders examination, the 
Veteran reported that he was unemployed and lived alone.  He 
also noted a history of treatment and several 
hospitalizations due to back pain, stomachache, and headache.  
The examiner found that the Veteran was capable of managing 
his benefit payments.  The VA digestive examiner noted that 
neither the nonspecific complaints of flatulence nor the 
history of bright red blood in stool would make the Veteran 
unemployable.  The VA hypertension examination notes that the 
Veteran's blood pressure would preclude employability for 
anything other than sedating work, but that if the blood 
pressure were treated and controlled, it would not keep him 
from working.  The VA heart examination reflects that if the 
hypertension were treated, neither the atypical chest pain 
nor hypertension would make the Veteran unemployable.

VA treatment records from May 1986 through December 2006 
reveal diagnoses of and treatment for degenerative arthritis 
of the cervical spine, dizziness, lumbar and cervical 
stenosis and spondylosis, headache, diverticulitis, 
hypertension, irritable bowel syndrome, congestive heart 
failure, lower extremity cellulitis, chronic atrial flutter 
with rapid ventricular response.  In April 2004, the Veteran 
reported that he lived alone, that he was able to leave his 
residence daily without assistance, and that he depended on 
public transportation to get around.  He appeared clean and 
cooperative.  In September 2004, the Veteran was admitted to 
the hospital for cellulitis associated with venous stasis 
ulcers, hypertension urgency, congestive heart failure, and 
arterial flutter with rapid ventricular response.  The 
Veteran was admitted to the hospital in December 2004 with 
congestive heart failure exacerbation and lower extremity 
cellulitis.  The Veteran stated that he had trouble walking 
10 feet because of shortness of breath and lower extremity 
pain, and that he was therefore very limited at home.  The 
treating physician reported that she spoke with the Veteran 
about staying in a nursing home for wound care as he did not 
have a permanent place to stay and was currently staying with 
friends, but the Veteran refused and wanted to be discharged 
home.  He was treated and discharged from the hospital 5 days 
later.  In March 2005, the Veteran presented to the emergency 
room with complaints of body aches and chest discomfort due 
to coughing and sores on his back.  He stated that he did not 
shower every day, but that he showered about two times per 
week.  The diagnosis was sebaceous cysts.  An April 2005 
treatment record indicates that the Veteran had inadequate 
financial resources, that he might be homeless, and that he 
expected to be able to eat better and get a better place to 
live when his military pension started.  A June 2005 
treatment record notes that the Veteran was admitted at a 
private hospital for congestive heart failure exacerbation 
with arterial flutter, and that he would soon be discharged.  
An August 2005 treatment record reveals that the Veteran was 
admitted to the hospital in July 2005.  Another August 2005 
treatment record reflects that the Veteran had two recent 
hospital admissions for congestive heart failure.  In 
September 2006, the Veteran reported that he was staying with 
a friend.  The physician noted that his hygiene was not good.  
In October 2006, the Veteran presented to the emergency 
department with complaints of cough and upper respiratory 
infection symptoms.  The diagnosis was bronchitis.

In May 2005, the Veteran underwent a VA examination for aid 
and attendance and housebound status.  The examination report 
notes the Veteran's history of coronary artery disease since 
2003 with a new onset of atrial fibrillation, and that the 
Veteran underwent a three-vessel coronary artery bypass 
grafting in January 2004.  The Veteran reported that he took 
medication including Coumadin, digoxin, diltiazem, 
lisinopril, Lasix, and amiodarone.  He noted that he felt 
"fair."  The Veteran also stated that he became dyspneic 
when climbing one flight of stairs or walking one block at a 
normal rate.  He reported no parosyxmal nocturnal dyspnea or 
orthopnea.  He noted chronic pedal edema and a history of 
stasis ulceration.  He reported no anginal chest pain at that 
time.  The Veteran stated that he lived alone, and that he 
took public transportation to the examination.  He indicated 
that he had a driver's license and was able to drive, but 
that he preferred not to drive.  The Veteran was not 
hospitalized or bedridden.  His vision was fair, and 
corrected for near-sightedness.  The examiner noted that he 
managed his own affairs, and was fully able to protect 
himself from the hazards of his daily environment.  The 
examiner further reported that the Veteran was totally 
independent in activities of daily living, and was fully 
continent for bowel and urine.  In addition, the examiner 
stated that the Veteran ambulated independently whenever 
needed, and that he was able to leave the house whenever he 
preferred to do so.  The Veteran noted that, on a typical 
day, he read the paper, took a short walk, and did minor 
chores around the house.  The diagnosis was atherosclerotic 
heart disease with uncontrolled atrial arrhythmia.  The VA 
examiner concluded that the Veteran did not require aid and 
attendance for the activities of daily living.

Private medical treatment records from August 2006 reveal 
that the Veteran was admitted to a private hospital with 
complaints of chest pain and back pain.  He was treated and 
discharged from the hospital the following day.

After a thorough review of the evidence of record, the Board 
finds that the Veteran is not entitled to special monthly 
pension benefits.  First, the Veteran does not have a 
permanent disability rated at 100 percent and thus does not 
quality for benefits based on being housebound.  38 C.F.R. § 
3.351(d).  

Second, there is no evidence of record that the Veteran is in 
need of regular aid or attendance of another person.  
38 C.F.R. § 3.351(b), (c).  There is no competent medical 
evidence that the Veteran is blind or nearly blind, and the 
Veteran has not alleged that he is blind.  An April 1991 VA 
examination report, June 1991 SSA examination report, and May 
2005 VA examination report noted that the Veteran's eyes were 
normal.  A May 2005 VA examination reported that the 
Veteran's vision was fair, and was corrected for near-
sightedness.  38 C.F.R. § 3.351(b), (c).  Moreover, there is 
no competent evidence, nor any assertion by the Veteran, that 
he is a patient in a nursing home because of incapacity.  Id.  
Although a December 2004 treatment record reflects that the 
treating physician spoke with the Veteran about staying in a 
nursing home for wound care because he did not have a 
permanent place to stay and was currently staying with 
friends, the Veteran refused and wanted to be discharged 
home.  The remainder of the medical evidence of record shows 
that the Veteran lived by himself or that he was staying with 
friends.  Thus, there is no evidence that he was staying in a 
nursing home.  Id.  

Further, the evidence of record does not show a factual need 
for aid and attendance.  38 C.F.R. § 3.351(b), (c); 38 C.F.R. 
§ 3.352(a).  The evidence of record does not demonstrate that 
the Veteran requires assistance from others for dressing, 
eating, toileting, or protection from daily hazards or 
dangers, and the Veteran does not have any special prosthetic 
or orthopedic appliances and is not bedridden.  Id.  The May 
2005 VA examiner concluded that the Veteran did not require 
aid and attendance for the activities of daily living.  In 
support of this opinion, the VA examiner reported that the 
Veteran lived alone, took public transportation but had a 
driver's license and was able to drive, was not hospitalized 
or bedridden, managed his own affairs, was fully able to 
protect himself from the hazards of his daily environment, 
was totally independent in the activities of daily living, 
was fully continent for bowel and urine, ambulated 
independently whenever necessary, and that he was able to 
leave the house whenever he preferred to do so.  Id.  
Although there was one notation in September 2006 that the 
Veteran's hygiene was not good, the remainder of the medical 
evidence reflects that the Veteran's hygiene was within 
normal limits.  In March 2005, the Veteran reported that he 
did not shower every day, but that he showered two times per 
week.  He did not indicate that he required assistance to 
shower or bathe.  Thus, the evidence shows that the Veteran 
has lived on his own or has stayed with friends, and that he 
is able to conduct his activities of daily living.  The Board 
acknowledges that the Veteran's disabilities have 
significantly impacted his ability to work, as well as the 
quality of his daily life, and that the Veteran has had 
several hospitalizations as a result of his disabilities.  
However, the medical evidence fails to show that he is unable 
to care for himself.  Moreover, there is nothing of record 
which demonstrates any incapacity that requires the 
assistance of another person on a regular basis.  Id.  
Accordingly, special monthly pension benefits are not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to special monthly pension benefits for aid and 
attendance and/or housebound status is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


